Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 

35 USC § 112
The following is a quotation of 35 U.S.C. 112(f)                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0111)) shows gathering the media identifier may additionally or alternatively be used. The example metadata retriever stores the gathered media identifier in the metadata buffer.” 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claims 9-15 include the limitation “means for communicating to transmit” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “communicating to transmit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for communicating to transmit.” However, the generic placeholder “means for” is not preceded by a structural modifier “communicating to transmit.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0074)) shows figure 4 enables the database proprietor to communicate with other devices and/or entities via the internet.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claims 9-15 include the limitation “means for time shifting” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “shifting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for time-shifting.” However, the generic placeholder “means for” is not preceded by a structural modifier “shifting.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0054)) shows figure 3 includes an example metadata retriever, an example configuration retriever, an example 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claims 11-13 include the limitation “means for metadata processing” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “metadata processing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for metadata processing.” However, the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0060)) the example metadata processor analyzes the media identifiers stored in the metadata buffer.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim 12 include the limitation “means for configuration parameter” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0050)) media monitor requests configuration parameters from the central facility. In addition (paragraph (0016) describes the central facility ad a database proprietor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claims 9-15 include the limitation “means for metadata processing to construct a segment code” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “construct a segment code” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for metadata processing to construct a segment code.” However, the generic placeholder “means for” is not preceded by a structural modifier “constructing a code.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0177)) shows a processor of the illustrated example includes a local memory (e.g. a cache) and executes instructions to implement the example SDK provider, the example metadata handler.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adimatyam et al (US 2010/0262986 A1) in view of Ramaswamy (US 2010/0153982 A1) in view of Ramaswamy et al (US 2009/0070797 A1) in view of Phillips et al (US 2012/0159538 A1) in view of Miura et al (US 2009/0249491 A1). Hereinafter referred as Adimatyam, Ramaswamy, Ramaswamy, Phillips and Miura.
Regarding claims 2, 9 and 16, Adimatyam teaches an apparatus and a non-transitory computer readable storage medium comprising: a metadata retriever to: gather metadata associated with a media presentation on a media device (page 3 paragraph (0028); gather a media identifier corresponding to the media presentation (page 3 paragraph (0031); a time shifted viewing code retriever to transmit a request for a time shifted viewing code from a server of a central facility (history reporting logic may include a web server application configured to provide a web interface for facilitating receipt of the request for viewing history information via network or other suitable data network (page 4 paragraphs (0038)-(0039) also see figure 5), the request including the media identifier (page 6 paragraph (0063)). 
However, Adimatyam is silent in teaching transmitting the media identifier and a timestamp of the media presentation and a network communicator to transmit a monitoring message to a database proprietor, monitoring message including the time shifted viewing code, the metadata, and the media identifier. Ramaswamy teaches on (page 4 paragraphs (0036)-(0037) in the example in which the media source (242) is a PVR and the media source is a set-top box, the signature information derived from the PVR (242) in playback mode can be monitored for time shifted information. For (page 8 paragraphs (0057)-(0058) also see page 6 paragraph (0043)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Adimatyam’s reference to include the teachings of Ramaswamy for transmitting the media identifier and a timestamp of the media presentation and a network communicator to transmit a monitoring message to a database proprietor, monitoring message including the time shifted viewing code, the metadata, and the media identifier before the effective filing date of the claimed invention. A useful combination for this is found on Ramaswamy (page 1 paragraph (0005)) the site unit collects a quantity of consumption records and transmits collected consumption records, usually daily, to a central office or central data processing facility of further processing or analysis.
However, Adimatyam and Ramaswamy are silent in teaching monitoring message enabling the database proprietor to provide demographic information associated a user of the media device to the central facility. Ramaswamy teaches on (page 22 paragraph (0175)) the codes received from a peoplemeter remote allow demographic information to be determined, IR and/or RF codes and/or commands from various device manufacturers may be stored in a memory and/or database (e.g. within the devices of the household and/or within one or more databases at the central office) to be used later to match codes/commands logged at the monitored location. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Adimatyam’s and Ramaswamy’s references to include the teachings of Ramaswamy for monitoring message enabling the database proprietor to provide demographic information associated a user of the media device to the central facility before the effective filing date of the claimed invention. A useful combination for this is found on Ramaswamy (page 1 paragraph (0002)) the present disclosure relates generally to media monitoring and, more particularly, to methods, systems, and apparatus for multi-purpose metering.
However, Adimatyam, Ramaswamy and Ramaswamy are silent in teaching a database proprietor separate from the central facility, the database proprietor to maintain user records including the demographic information. Phillips teaches on (figure 2) the headend (15) is separate from the external demographics (320) which maintain user records (also see page 3 paragraphs (0048)-(0049)). 

However, Adimatyan, Ramaswamy, Ramaswamy and Phillips are silent in teaching a metadata processor to construct a segment code. Miura teaches on (page 3 paragraphs (0052)-(0054) the identification information management apparatus comprises a metadata database that stores therein metadata including identification information of a content, a communication unit that accepts a metadata request and a request for using identification information, an identification information generation unit that creates identification information in response to acceptance of the request by the communication unit.  […] metadata table comprises a contents ID field that stores therein a contents ID for uniquely identifying the content body, a distribution prohibition period field D that stores therein distribution prohibition period of the contents, a right holder public-key field F that stores therein a public key for the right holder, a public-key certificate field G that stores therein a certificate of the public key. Miura further teaches a segment code including a segment pattern corresponding to periods when media was presented on the media device. Miura teaches on (page 5 paragraph (0074)) the metadata sent from the identification information management apparatus (e.g. a 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Adimatyam’s and Ramaswamy’s, Ramaswamy’s and Phillips references to include the Miura for a metadata processor to construct a segment code before the effective filing date of the claimed invention. A useful combination for this is found on Miura (page 1 paragraph (0012)) an object of the present invention is to provide contents data, a program, an apparatus and a method that can present an opportunity of right contents usage to anyone other than the contents license owner according to an intention of contents author, etc. while detecting illegal in the contents.

Regarding claims 3, 10 and 17, Adimatyam, Ramaswamy, Ramaswamy, Phillips and Miura teach an apparatus and a non-transitory computer readable storage medium of claims 2, 9 and 16. Ramaswamy teaches the metadata includes at least one of a platform identifier, a device type information, an operating system (OS) version information, placement identifier, or country code (page 17 paragraph (0131)). 
Regarding claims 4, 11 and 18, Adimatyam, Ramaswamy, Ramaswamy, Phillips and Miura teach an apparatus and a non-transitory computer readable storage medium (page 9 paragraph (0078)). Adimatyam teaches analyzing the buffer to determine whether a media segment is complete (page 3 paragraph (0028)); in response to determining the media segment is complete: construct the monitoring message, the monitoring message including information associated with the media segment (page 2 paragraph (0025)). Ramaswamy teaches clear the buffer (the tag may be configured to clear movement information from a buffer or memory each time it communicates status information (page 15 paragraph (0131)). 
Regarding claims 5, 12 and 19, Adimatyam, Ramaswamy, Ramaswamy, Phillips and Miura teach an apparatus and a non-transitory computer readable storage medium of claim 4, 11 and 18. Adimatyam teaches the metadata processor is to determine whether the media segment is complete based a presence of a quantity of media identifiers corresponding to a segment length, the quantity of media identifiers including the media identifier (page 3 paragraphs (0030)-(0031)). 
Regarding claims 6, 13 and 20, Adimatyam, Ramaswamy, Ramaswamy, Phillips and Miura teach an apparatus and a non-transitory computer readable storage medium of claim 5, 12 and 19. Ramaswamy a configuration retriever to retrieve configuration parameters from the central facility, the configuration parameters including the segment length (page 2 paragraph (0007)). 
Regarding claims 7 and 14, Adimatyam, Ramaswamy, Ramaswamy, Phillips and Miura teach an apparatus and a non-transitory computer readable storage medium of (page 4 paragraphs (0036)-(0037)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424